Citation Nr: 0906433	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-07 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss, to 
include as secondary to radiation exposure.

REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1953 to 
November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran testified at hearing before the Board in January 
2007.

The Board previously remanded this matter in May 2008.


FINDINGS OF FACT

1.  The veteran did not participate in a radiation-risk 
activity during service, and there is no competent evidence 
of his exposure to ionizing radiation in service.

2.  Bilateral hearing loss is not a radiogenic disease as 
defined by VA regulation.    

3.  Bilateral hearing loss was not shown during service or 
for many years thereafter, and is not otherwise related to 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred during service and 
sensorineural hearing loss may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

An April 2003 letter informed the Veteran of the information 
and evidence required to substantiate his claim.  This letter 
advised him what evidence VA would be responsible for 
obtaining and what evidence VA would assist him in obtaining 
in support of his claim.  The April 2003 complied with the 
timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

An April 2007 letter informed the Veteran of the evidence 
required to establish a disability rating and effective date.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).




B.  Duty to Assist

The RO has made reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate this claim.  The available relevant evidence has 
been obtained and associated with the claims file.  

The Veteran had VA examination in May 2007

Unfortunately, most of the Veteran's service treatment record 
are not available for review and are presumed destroyed in a 
fire at the National Personnel Records Center in St. Louis, 
Missouri, in 1973.  Accordingly, VA has a heightened duty to 
assist the appellant in developing this claim.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran claims service connection for bilateral hearing 
loss secondary to radiation exposure.  The RO did not seek 
determination of the veteran's ionizing radiation exposure 
and dose assessment, according to procedures set forth in 
38 C.F.R. § 3.311.  However, absent competent evidence of 
exposure to ionizing radiation and post-service development 
of a radiogenic disease, the special development procedures 
of 38 C.F.R. § 3.311 do not apply.  Wandel v. West, 11 Vet. 
App. 200 (1998).

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal to the extent possible and no further development is 
required to comply with the duty to assist the Veteran.  

II.  Analysis of Claim

A. Service connection secondary to ionizing radiation

The Veteran claims service connection for hearing loss 
secondary to exposure to microwave radiation during service.
Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways. See Davis 
v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 
Vet. App. 67, 71 (1997).

First, where it is contended that a disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  38 U.S.C.A. § 1112(c) (West 2002); 38 
C.F.R. § 3.309(d)(2) (2008).

Diseases presumptively service-connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchio- 
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).

Second, "radiogenic diseases" may be service-connected 
pursuant to 38 C.F.R. 
§ 3.311 (2008).  The provisions of 38 C.F.R. § 3.311 provide 
for development of claims based on a contention of radiation 
exposure during active service and post-service development 
of a radiogenic disease.  The provisions do not give rise to 
a presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation exposed 
veterans or their survivors.  See Ramey v. Gober, 120 F.3d 
1239, 1244 (Fed. Cir. 1997).

Section 3.311(a) requires a radiation dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either 38 C.F.R. § 3.307 or § 3.309, and where 
it is contended that the disease is a result of ionizing 
radiation in service.  Dose data will be requested from the 
Department of Defense in claims based upon participation in 
atmospheric nuclear testing and in claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 
3.311(a)(2).  In all other claims, a request will be made for 
any available records concerning the veteran's exposure to 
radiation, and all such records will be forwarded to the VA 
Under Secretary for Health, who will be responsible for 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

To consider a claim under § 3.311, the evidence must show the 
following: (1) the veteran was exposed to ionizing radiation 
during service; (2) the veteran subsequently developed a 
radiogenic disease; and (3) such disease first became 
manifest within a period specified by the regulation. 38 
C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under 38 C.F.R. § 
3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, the 
term "radiogenic disease" means a disease that may be induced 
by ionizing radiation.  38 C.F.R. § 3.311(b)(2).

Radiogenic disease shall include (i) All forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer.  38 C.F.R. 
§ 3.311(b)(2).  Section § 3.311(b)(5) requires that breast 
cancer or skin cancer become manifest 5 years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

As it applies to 38 U.S.C.A. § 1112(c), and 38 C.F.R. § 
3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation risk activity." 38 
U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" includes onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 
3.309(d)(3)(ii).

The term "onsite participation" means: (A) during the 
official operational period of an atmospheric nuclear test, 
presence at the test site, or performance of official 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test (B) 
during the six month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test (C) 
service as a member of the garrison or maintenance forces on 
Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959.  See 38 C.F.R. § 
3.309(d)(3)(iv).

The Board finds that there is a preponderance of the evidence 
against the Veteran's claim for service connection for 
bilateral hearing loss based upon exposure to ionizing 
radiation during service.  The record does not show that the 
veteran participated in a radiation risk activity during 
service as defined by VA regulation.  Furthermore, bilateral 
hearing loss is not a disability for which service connection 
may be presumed based upon ionizing radiation exposure.  The 
disabilities which may be presumed service connected based 
upon ionizing radiation exposure are set forth in 38 C.F.R. § 
3.311(b)(5).  Accordingly, the Board finds that there is a 
preponderance of the evidence against the veteran's claim for 
service connection for bilateral hearing loss based upon 
exposure to ionizing radiation during service.  The Board 
will now consider whether service connection for bilateral 
hearing loss is warranted on a direct basis.

B.  Service connection - direct basis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including sensorineural hearing loss, if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
such disease became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008). 

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. 
§ 3.303(d).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served on active duty from November 1953 to 
November 1959.  As noted previously, most of the Veteran's 
service treatment records are presumed to have been destroyed 
in the fire at the NPRC in 1973.  The only service treatment 
record in the claims file is the report of the Veteran's 
separation examination, dated in February 1958.  The 
examination report did not include any audiological findings.  
No complaints of hearing loss were noted at separation.   

VA medical records reflect that the veteran has reported a 
history of onset of hearing loss in 1993.  VA medical records 
in the claims file reflect treatment for hearing loss since 
2001.  The Board notes that there is a period of more than 
30 years between the Veteran's separation from service and 
the reported onset of hearing loss.  The Court has held that 
a prolonged period without medical complaint can be 
considered, along with other factors concerning a claim 
itself and medical treatment during and after military 
service, as evidence of whether an injury or disease incurred 
in service resulted in a chronic or persistent disability.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran had a VA examination in May 2007.  The Veteran 
reported bilateral hearing loss that was worse in the left 
ear.  He reported acute dizziness and sudden hearing loss in 
the left ear in 1993.  The Veteran reported that there was 
some hearing loss revealed in the right ear at that time when 
tested.  The Veteran reported no useable hearing in the left 
ear since that event and progressive hearing loss in the 
right ear since then.

The examiner reviewed the claims file.  The examiner noted 
that the Veteran's military noise exposures included 
electronics noise, anti-aircraft guns, generators and 
converters, periodic rifle range firing, missile fire and 
detonation.  It was noted that all of these noise exposures 
were without hearing protection.  The examiner noted that the 
Veteran's post-service noise exposures included construction 
site noise as a construction contractor for about 40 years.  
The Veteran reported hunting with a .22 rifle without hearing 
protection and 18 years of pistol fire on range twice yearly 
as a sheriff's deputy, with hearing protection.  The Veteran 
reported that large cysts were removed from both ears in the 
military.  The Veteran reported that he lost some hearing 
after a stroke in 2004.  

The examiner diagnosed bilateral sensorineural hearing loss.  
The examiner noted that the veteran reported the sudden onset 
of total hearing loss in 1993, well after separation.  The 
examiner stated that the Veteran's asymmetry is so 
significant that it is likely that most of the hearing loss 
in the left ear is a post-service occurrence due to the 
etiology of the acute hearing loss episode reported.  The 
examiner stated that, as the Veteran reported that he was not 
even aware he had hearing loss in the right ear until first 
diagnosed in 1993, and he reported progression of hearing 
loss in the right ear since, it appeared that post-service 
civilian etiologies such as aging, the Veteran's civilian 
occupational and recreational noise exposure, and possibly 
his stroke contributed to his current hearing loss in the 
right ear.  The examiner stated that it was "certainly 
possible that these non-military etiologies have contributed 
to his hearing loss in the left ear as well."  With respect 
to whether the veteran's current hearing loss is related to 
acoustic trauma in service, the examiner stated that he could 
not resolve the issue without resort to mere speculation, as 
there is no evidence of the veteran's auditory status in 
service or at separation.  The examiner stated that it would 
be speculative to allocate a degree of the Veteran's current 
hearing loss to each of these etiologies.

The Board finds that there is a preponderance of the evidence 
against the veteran's claim for service connection for 
hearing loss.  As there is no evidence that sensorineural 
hearing loss manifested to a compensable degree within one 
year of separation from service, service connection may not 
be presumed.  Service connection is not warranted on a direct 
basis because there is no medical evidence linking the 
Veteran's currently diagnosed hearing loss to service.  
Accordingly, the Board concludes that there is a 
preponderance of the evidence against the Veteran's claim for 
service connection for bilateral hearing loss, and the claim 
must be denied.  As the evidence is not in relative 
equipoise, the Veteran may not be afforded the benefit of the 
doubt.  


ORDER

Service connection for hearing loss is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


